Citation Nr: 1015300	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-33 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a thoracolumbar 
spine disability.

2. Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
July 1996 to November 1996 and active duty from September 
1998 to September 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
RO in Louisville, Kentucky, which denied service connection 
for a thoracolumbar strain, a cervical spine 
strain/degenerative disc disease, a right hip strain and a 
right leg disability.  Thereafter, the Veteran initiated 
appeals as to all the issues.  A statement of the case (SOC) 
was issued in October 2008.  The appellant responded with 
timely substantive appeal as to the thoracolumbar strain and 
cervical spine strain/degenerative disc disease issues only.  
As such, the right hip strain and right leg disability issues 
are not before the Board.

Subsequent to the issuance of the August 2009 supplemental 
statement of the case (SSOC), the Veteran submitted 
additional evidence, namely copies of traffic accident 
reports, which was not considered by the RO.  The Veteran has 
waived RO consideration of that evidence in a January 2010 
submission.  The Board may consider the appeal.  38 C.F.R. 
§ 20.1304 (2009).

The Veteran testified at a January 2010 videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
claims file.  


FINDINGS OF FACT

1. Affording the Veteran the benefit of the doubt, the 
evidence is at least in equipoise that his thoracolumbar 
spine disability is related to active military service.

2. The preponderance of the evidence is against a finding 
that the Veteran's cervical spine disability had its onset in 
service, manifested within one year of service separation, or 
is otherwise related to his active military service.  

CONCLUSIONS OF LAW

1. The Veteran's thoracolumbar spine disability was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

2. The Veteran's cervical spine disability was not incurred 
in or aggravated by active military service, nor may 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

As a preliminary matter, the Board notes that as to the claim 
of service connection for a thoracolumbar spine disability, 
that claim has been granted, as discussed below.  As such, 
the Board finds that any error related to the VCAA on that 
claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Mlechick v. Mansfield, 
503 F.3d 1340 (Fed. Cir. 2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in December 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was ultimately 
his responsibility to support the claim with appropriate 
evidence.  In addition, the letter provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  The Veteran 
was afforded VA examinations in September 2007 and August 
2009 to obtain an opinion as to whether his cervical spine 
disability can be directly attributed to service.  The Board 
finds these examination reports to be comprehensive and 
sufficient in addressing the matter of nexus.  In this 
regard, it is noted that the examiners reviewed the Veteran's 
claims file and medical records prior to each examination, 
and provided a summary of the Veteran's medical history and 
other relevant findings.  The opinions rendered by the 
examiners are supported by objective and clinical findings.  
The Board, therefore, concludes that the 2007 and 2009 
examination reports are adequate upon which to base a 
decision in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Further examination or 
opinion is not needed on this claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the Veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

a. Thoracolumbar spine

The Veteran contends that he has a back disability as a 
result of active service.  For the reasons that follow, the 
Board concludes that service connection is warranted.

The Veteran's service treatment records reflect that he 
initially complained of low back pain for the past two days 
in December 1998.  He reported that he had lost his balance, 
fallen backwards and hit his back on the corner of a truck.  
The pain was isolated in lower back.  The assessment was 
possible muscle strain.  On July 1, 1999, the Veteran 
complained of back pain for the past three days.  He did not 
recall a specific injury. The Veteran described having back 
pain with occasional radiation to the left leg and numbness.  
The area of the sciatic nerve was noted; also noted was pain 
running down the mid-buttocks to the leg.  The assessment was 
sciatica.  On July 27, 1999 the Veteran was again seen for 
back pain with pain/numbness radiating into the left leg.  
There was tenderness in left buttock.  The Veteran was 
assessed as having residuals of a herniated disc and referred 
to an M.D. for further evaluation.  On further evaluation, it 
was noted that the Veteran had experienced low back pain for 
the past month, and did not remember any particular injury.  
Complaints of S1 radiation on the left and S2 radiation of 
pain on the right were noted.  The assessment was mechanical 
low back pain.  On July 27, 1999, the Veteran was noted as 
having complaints of pain down the left posterior thigh and 
leg.  The assessment was residuals of left S1 sprain versus 
sciatica.  

On August 10, 1999, the Veteran was evaluated in the 
emergency room for complaints of neck and back pain after 
being involved in a motor vehicle accident.  The diagnoses 
were cervical strain and lumbar strain.  See Jennie Stuart 
Medical Center ER records, August 1999.  The next day, the 
Veteran complained of back and neck pain for one day.  There 
was no pain radiating to the legs or arms and no numbness or 
tingling.  The assessment was residuals of a mechanical back 
injury.  On August 18, 1999, the Veteran returned for follow 
up evaluation.  It was noted that X-rays were negative for 
lumbar and strain.  

In July 2000, the Veteran was seen again with complaints of 
low back pain.  He related that he had experienced low back 
pain ever since the motor vehicle about a year ago, with 
constant pain for the past two or three weeks.  He reported 
radiating pain down both sides of the legs, as well as some 
numbness and tingling in both feet.  The assessment was low 
back pain with sciatica.  X-rays of the pelvis and lumbar 
spine were unremarkable.  On follow up treatment in August 
2000, the Veteran reported increasing pain that was throbbing 
and would not go away.  The Veteran was placed on limited 
duty for back pain and neck pain.  The assessment was 
mechanical low back pain.  In January 2001, the Veteran 
complained of low back pain for one day, as well as tingling 
in both feet on and off.  The assessment was mechanical low 
back pain.  

In light of the evidence of extensive treatment for low back 
pain in service, the Board fully acknowledges that the 
Veteran incurred a chronic low back disability in service.  
The inquiry that follows is whether there is medical evidence 
of a current low back disability.  

Private treatment records from Dr. Wisdom demonstrate 
treatment for low back pain from April 2004 to June 2006.  
Clinical records from Norton Hospital show that the Veteran 
was seen in the emergency room in July 2006 for complaints of 
lower right side back pain.  The Veteran was afforded VA 
medical examinations in September 2007 and August 2009 to 
assess the current nature and etiology of his claimed low 
back disability.  At the September 2007 examination, the 
examiner diagnosed the Veteran with a thoracolumbar spine 
strain with X-ray evidence of a normal thoracic spine and 
spondylosis without spondylolisthesis at the L5.  At the 
August 2009 examination, the diagnoses were lumbar 
spondylosis and thoracic spondylosis.  Based on the 
foregoing, the Board concludes that the Veteran does indeed 
have a current disability of the low back.  

Turning to the question of whether there is a nexus between 
the Veteran's current disability and service, the Board finds 
that the evidence is at least in equipoise in showing a 
relationship between his current low back disability and his 
low back injuries in service.  At the September 2007 
examination, the examiner indicated that the Veteran's 
diagnosis in service following the motor vehicle accident was 
consistent with temporary and transient problems.  It was 
noted that the Veteran was involved in a post-service motor 
vehicle accident in 2001 for which he did not receive any 
immediate medical evaluation.  The examiner stated that he 
could not provide an opinion without mere speculation as to 
which accident caused the Veteran's current problems.  (The 
Board notes in passing that this post-service accident in 
fact took place in June 2002 as shown on the Kentucky Uniform 
Police Traffic Collision Report, and not in 2001 as 
referenced elsewhere in the record.)  At the August 2009 
examination, the examiner noted the evidence showing that the 
Veteran had been involved in a T-bone motor vehicle accident 
in 2001.  The examiner explained that while there was 
consistent evidence of back pain, it was impossible to 
determine the etiology of the thoracolumbar degeneration, 
given that the Veteran had documented pain prior to the 1999 
motor vehicle accident and was later involved in a second 
accident in 2001.  For this reason, the examiner stated that 
he could not resolve without resorting to mere speculation 
whether the Veteran's thoracolumbar spine disability was due 
to or a result of the in-service motor vehicle accident.  The 
Board notes, significantly, that the evidence of record shows 
that the Veteran has been treated for low back pain over the 
years since the motor vehicle accident in service.  While 
there may have been certain (relatively brief) periods of 
time in which the Veteran did not seek treatment, there is no 
indication that his low back pain ever completely resolved at 
any time since the 1999 accident.  In this regard, the 
evidence shows that the Veteran had a chronic low back 
disability that existed prior to the post-service motor 
vehicle accident.  Taking into account all of the relevant 
evidence of record, the Board therefore finds that the 
Veteran's current low back disability did have its onset in 
service.  

As such, the Board concludes that the evidence is at least 
evenly balanced as to whether the Veteran's thoracolumbar 
spine disability is related to active service, and therefore, 
service connection is warranted.  The benefit-of-the-doubt 
rule has been applied in reaching this decision.  See 38 
U.S.C.A. § 5107(b) (West 2002); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.

b. Cervical spine

The Veteran also contends that he has a cervical spine 
disability as a result of active service.  For the following 
reasons, the Board concludes that service connection is not 
warranted.

Service treatment records and records from the Jennie Stuart 
Medical Center show that the Veteran was evaluated in the 
emergency room for neck and back pain in August 1999 
following the motor vehicle accident in service.  While the 
Veteran subsequently continued to complain of and seek 
treatment for back pain in service, as previously discussed, 
he did not express any further complaints of neck pain.  In 
this regard, the Board finds that there is no evidence of a 
chronic neck disability in service.  

Post-service medical records establish that the Veteran began 
experiencing severe neck pain in 2006.  He initially 
presented to the Norton Hospital emergency room in June 2006 
with complaints of left neck pain/stiffness and left arm pain 
for three weeks after working on his car.  He also reported 
having numbness of the left arm since the day before.  A CT 
of the cervical spine revealed left-sided disc extrusion at 
C5-6, with severe narrowing of the foramen and moderate 
narrowing of the left side of the spinal canal, and 
congenitally narrowed spinal canal.  In July 2006, an MRI 
revealed a left C5-6 herniation.  A course of epidural blocks 
was therefore recommended as an alternative to surgery.  The 
Veteran underwent several cervical epidural injections in 
August 2006.  At the September 2007 VA examination, X-rays of 
the cervical spine revealed loss of normal cervical lordosis, 
with no acute cervical changes.  A diagnosis of cervical 
spine strain and cervical degenerative disc disease was 
rendered.  At the August 2009 VA examination, X-rays of the 
cervical spine revealed straightening of normal lordosis, 
with no significant abnormality otherwise.  The diagnosis was 
cervical degenerative disc disease with left C6 
radiculopathy.  Based on the aforementioned medical evidence, 
the Board finds that the Veteran is shown to have a current 
neck disability.  

Taking into account all of the relevant evidence of record, 
the preponderance of the evidence is against a finding that 
the Veteran's cervical spine disability is related to the 
August 1999 motor vehicle accident or anything else of 
service origin.  As explained above, although the Veteran 
complained of neck pain immediately following the accident, 
there is no evidence of a chronic neck disability that 
resulted therefrom.  Notably, the Veteran was not shown to 
have a chronic neck disability at any time in service or 
within his first post-service year.  Rather, the earliest 
treatment for neck pain after the August 1999 accident was in 
June 2006.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.).  Additionally, neither of the VA 
examination reports on file associates the Veteran's current 
neck disability with service.  Indeed, both of these reports 
make note of the fact that the Veteran did not begin seeking 
treatment for recurring neck pain until 2006.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he was involved in a motor vehicle 
accident in service.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  While the Board does not doubt the 
sincerity of the Veteran's belief that his current neck 
disability is a result of his in-service motor vehicle 
accident, to the extent he indicates that he has experienced 
continuity of symptomatology since service, the evidence of 
record contains some inconsistencies that diminish the 
reliability of his reported symptomatology.  Significantly, 
although the Veteran continued to seek treatment for back 
pain in service following the August 1999 accident, there 
were no further complaints of neck pain.  In addition, 
treatment notes dated from April 2004 to January 2006 from 
Dr. Wisdom reflect complaints of low back pain and other 
symptoms, but mention nothing about neck pain.  Furthermore, 
the evidence indicates that the onset of the Veteran's neck 
pain in June 2006 was after he had worked on his car.  In 
this regard, the Board finds the Veteran's statements 
concerning continuity of symptomatology to be not credible.  
See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) 
(Credibility can be generally evaluated by a showing of 
interest, bias, or inconsistent statements, and the demeanor 
of the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.).  

Accordingly, the Board finds that there is no credible and 
competent evidence linking the Veteran's current neck 
disability to service.  As such, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for a cervical spine disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a thoracolumbar spine 
disability is granted.

Entitlement to service connection for a cervical spine 
disability is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


